            Case 4:18-cv-01509-ACA Document 10 Filed 10/18/18 Page 1 of 5                             FILED
                                                                                             2018 Oct-18 PM 12:49
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                  MIDDLE DIVISION

MAGGIE J. ROBINSON and CODY                         )
ROBINSON                                            )
                                                    )
        Plaintiffs,                                 )
                                                    )   CIVIL ACTION NO.: 4:18-CV-1509-ACA
v.
                                                    )
LIBERTY MUTUAL INSURANCE                            )   OPPOSED
COMPANY, et al.                                     )
                                                    )
        Defendants.


              MOTION TO STAY RULE 26 OBLIGATIONS AND DISCOVERY

       Defendants Liberty Mutual Insurance Company, Liberty Mutual Group, Inc., and Liberty

Insurance Corporation (collectively, “Liberty”), by and through undersigned counsel and

pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, respectfully moves this

Honorable Court for an order staying all discovery deadlines and obligations under Fed. R. Civ.

P. 26, including the obligation to hold a Rule 26(f) parties’ planning meeting, pending a decision

by the Court on Liberty’s Motion to Dismiss (Doc. 6) filed by Plaintiffs Maggie J. Robinson and

Cody Robinson (“Plaintiffs”).

       Counsel for Liberty emailed counsel for Plaintiffs on October 15 and October 16 seeking

to determine whether Plaintiffs opposed this Motion. To date, counsel for Plaintiffs have not

responded to either email. Therefore, out of an abundance of caution, Liberty marks this Motion

opposed. In support of this Motion, Liberty states as follows:

       1.       Plaintiffs filed their Complaint on or about September 14, 2018. (Doc. 1).

       2.       Liberty filed a Motion to Dismiss Plaintiffs’ Complaint on October 15, 2018.

(Doc. 6). Specifically, Liberty moved to dismiss because Plaintiffs’ claims because Plaintiffs’

Complaint pled that the alleged loss occurred before the policy period began and their was no
             Case 4:18-cv-01509-ACA Document 10 Filed 10/18/18 Page 2 of 5



coverage under the subject policies because of an exclusion for damage caused by insects and/or

vermin.

        3.       Liberty respectfully requests that all discovery and Rule 26 deadlines and

obligations, including the Rule 26(f) parties’ planning meeting and initial disclosures, be stayed

pending a decision by the Court on Liberty’s Motion to Dismiss. Otherwise, the Parties and the

Court face significant and potentially needless burdens and costs and risk wasting considerable

resources planning and beginning potentially unnecessary discovery.

        4.       Eleventh Circuit precedent favors a stay of discovery pending resolution of a

motion to dismiss to avoid potentially unnecessary burdens upon the Court and the parties. See

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367–68 (11th Cir. 1997). Liberty’s Motion

to Dismiss, if granted, would be dispositive of all claims in Plaintiffs’ Complaint and therefore

alleviate any need to conduct discovery.

        5.       Moreover, District Courts have broad discretion in managing their cases,

particularly in matters of discovery and scheduling. See Walter Int’l Productions, Inc. v. Salinas,

650 F.3d 1402, 1415–16 (11th Cir. 2011); Chrysler Intern Corp. v. Chemaly, 280 F.3d 1358,

1360 (11th Cir. 2002). Federal Rule of Civil Procedure 26(c) allows for relief such as the stay

Liberty is requesting, providing, in relevant part: “The court may, for good cause, issue an order

to protect a party or person from annoyance, embarrassment, oppression or undue burden or

expense . . . .” Fed. R. Civ. P. 26(c).

        6.       In this regard, District Courts in the Northern District of Alabama and throughout

the Eleventh Circuit routinely stay discovery and Rule 26 proceedings pending rulings on




                                                -2-
            Case 4:18-cv-01509-ACA Document 10 Filed 10/18/18 Page 3 of 5



motions to dismiss.1

       7.       Requiring Liberty to participate in Rule 26 proceedings or discovery at this point

would waste resources and impose on Liberty significant costs and burdens which would be

unnecessary if its Motion to Dismiss is granted. If Rule 26 obligations and discovery are not

stayed, Liberty will be forced to expend, at a minimum, the time, financial resources, and

manpower necessary to search for and compile initial disclosure documents, prepare for and

attend a Rule 26(f) meeting, participate in the drafting of a Rule 26(f) report (including the

formulation of a discovery plan and a synopsis of defenses), and prepare for and attend a Rule

16(b) scheduling conference. Once the Rule 26(f) report is filed, Liberty will then be subject to

the even greater costs and burdens of full discovery, including those attendant to preparing for

and attending depositions, responding to written discovery requests, and searching for and

gathering substantive documents and reviewing them for privilege.

       8.       None of the activities described above are necessary or helpful to the Court’s

1
 See, e.g., Weaver v. Nat’l Better Living Ass’n, 2014 WL 1621951, at *1–2 (N.D. Ala. April 22,
2014) (granting motion to stay discovery pending resolution of motions to dismiss); Hall v.
Thomas, 753 F. Supp. 2d 1113, 1121 & n.20 (N.D. Ala. 2010) (noting that the court “pursuant to
the general rule in this Circuit, stayed discovery pending decision on defendants’ motion to
dismiss” in an earlier order, which observed that “‘it appears that the only proper course, when
presented with a request to stay discovery pending resolution of a motion to dismiss, is to grant
the stay.’”); McBride v. Houston Cnty. Health Care Auth., 2013 WL 674671, at *2 (M.D. Ala.
Feb. 25, 2013) (“All discovery is stayed pending resolution of the pending motions to dismiss.”);
Jackson, Key and Associates, LLC v. Beazley Insurance Company, Inc., No. 1:18-cv-322-KD-C,
Doc. 13 (S.D. Ala.) (granting nearly identical motion to stay discovery pending ruling on motion
to dismiss); Dawson v. Piggott, 2010 WL 3717408, *1 (S.D. Ala. Sept. 9, 2010) (granting
motion to stay discovery pending resolution of motion to dismiss based on immunity and statute
of limitations); Appleton v. Intergraph Corp., 2008 WL 2302671, at *1 (M.D. Ga. May 29, 2008)
(granting a motion to stay discovery pending the court’s resolution of defendants’ motions to
dismiss given that “even a partial grant of the Motions to Dismiss may substantially change the
scope of discoverable materials”); Staup v. Wachovia Bank, N.A., 2008 WL 1771818, at *1 (S.D.
Fla. Apr. 16, 2008) (granting motion to stay pending resolution of motion to dismiss “because
discovery is not needed for the resolution of this Motion and requiring discovery would impose
an undue burden on the Defendant”); McCabe v. Foley, 233 F.R.D. 683, 685–87 (M.D. Fla.
2006) (granting motion to stay pending a resolution of defendant’s motion to dismiss).


                                               -3-
            Case 4:18-cv-01509-ACA Document 10 Filed 10/18/18 Page 4 of 5



ruling on the Motion to Dismiss. And even if the Court were to grant only part of the Liberty’s

Motion to Dismiss, such a ruling would necessarily change the scope and scheduling of

discovery in the case.

       9.       In order to avoid imposing significant and unnecessary costs and burdens on itself

and the parties, this Court should stay discovery and all Rule 26 proceedings pending its ruling

on Liberty’s Motion to Dismiss.

       10.      WHEREFORE, Liberty respectfully requests that this Honorable Court grant its

motion to stay discovery and all deadlines and obligations imposed by Fed. R. Civ. P. 26, until

this Court decides Liberty’s Motion to Dismiss.



                                                     Respectfully submitted by,

                                                     /s/ Joshua B. Baker
                                                     Jeffrey M. Grantham
                                                     Joshua B. Baker
                                                     Joshua R. Hess
                                                     Attorneys for Defendants Liberty Mutual
                                                     Insurance Company, Liberty Insurance
                                                     Corporation, and Liberty Mutual Group, Inc.

OF COUNSEL:

MAYNARD, COOPER & GALE, P.C.
1901 Sixth Ave. North
Birmingham, AL 35203
Telephone: 205.254.1000
Fax: 205.254.1999




                                               -4-
         Case 4:18-cv-01509-ACA Document 10 Filed 10/18/18 Page 5 of 5



                               CERTIFICATE OF SERVICE

        I hereby certify that the above and foregoing has been served upon the following counsel
by filing via CM/ECF and/or placing a copy of same in the United States Mail, properly
addressed and postage prepaid, this the 18th day of October, 2018:

Thomas F. Campbell
Campbell Law PC
5336 Stadium Trace Parkway
Suite 206
Birmingham, AL 35244
Phone: 205-278-6650
Fax: 205-278-6654
Email: tcampbell@campbelllitigation.com
       jbowers@campbelllitigtion.com



                                                   /s/ Joshua B. Baker
                                                   OF COUNSEL




                                             -5-
